Citation Nr: 0609369	
Decision Date: 03/31/06    Archive Date: 04/07/06

DOCKET NO.  04-22 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in 
Wichita, Kansas


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel

INTRODUCTION

The veteran had active military service from September 1971 
to December 1974.

This appeal to the Board of Veterans' Appeals (Board) stems 
from a Department of Veterans Affairs (VA) Regional Office 
(RO) decision that denied entitlement to the benefit sought 
on appeal.  

A hearing was held in August 2005 at the RO before the 
undersigned Veterans Law Judge.  A transcript of the 
proceeding is of record.


FINDING OF FACT

Hepatitis C was not demonstrated during military service, and 
there is no competent evidence that hepatitis C is 
attributable to any event or occurrence of military service.


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2005).

REASONS AND BASES FOR FINDING AND CONCLUSION

Procedural Due Process, Preliminary Duties to Notify and 
Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

VA satisfied its duty to notify by means of an August 2002 
letter from the RO to the appellant that was issued in 
connection with the RO's initial decision from which this 
appeal arose.  The letter informed the appellant of what the 
evidence must show to establish entitlement to service 
connection for hepatitis C, the risk factors for hepatitis C 
infections, and of his and VA's respective duties for 
obtaining evidence.  

Note also that the August 2002 VCAA letter from the RO 
advising the claimant of his rights and responsibilities in 
VA's claims process predated the RO's April 2003 decision 
initially adjudicating his claim.  So the VCAA letter 
complied with the sequence of events (i.e., VCAA letter 
before initial adjudication) stipulated in decisions 
promulgated by the United States Court of Appeals for 
Veterans Claims.  

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in his possession 
that pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The RO's August 2002 letter informed 
him that additional information or evidence was needed to 
support his claim, and asked him to send the information or 
evidence to the RO.  In addition, the September 2003 
Statement of the Case contained the complete text of 38 
C.F.R. § 3.159(b)(1), which includes such notice.  Under 
these circumstances, the Board is satisfied that the 
appellant has been adequately informed of the need to submit 
relevant evidence in his possession. 

As for assisting him with his claim, the claimant's service 
medical records are on file, as are his VA medical records.  
For reasons explained below in this decision, the veteran has 
not been accorded a VA examination for disability evaluation 
purposes.  There is no indication that other Federal 
department or agency records exist that should be requested.  
Records from private treatment providers have also been 
obtained.  There is no indication that any pertinent evidence 
was not received, which is obtainable.  Therefore, the duty 
to notify of inability to obtain records does not arise in 
this case.  

The Board finds that VA has secured all available evidence 
and conducted all appropriate development.  Hence, the Board 
finds that VA has fulfilled its duties under the VCAA.  

Legal Criteria

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein beyond its natural progression.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Service connection may also be granted for a disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Analysis

Service medical records, including the report of the November 
1974 separation physical examination, are negative for liver 
defects.  Hepatitis B was first confirmed by blood testing at 
a VA medical facility in 1987.  In April 1987, the veteran 
denied recent use of intravenous drugs.  In May 1987, he 
reported that he had been working at a hospital for the past 
three year as a janitor.  He indicated that he had "stuck" 
himself three times and had received "shots" each time.  
Hepatitis C was first confirmed by a private examiner on 
biopsy of the veteran's liver during 2000.  In either event, 
chronic hepatitis, however characterized, was first verified 
more than ten years after the veteran completed military 
service.  

A personal hearing was held in August 2005.  In testimony, 
the veteran effectively denied having received tattoos, blood 
transfusions, or injections of illicit drugs during service.  
As well, he denied having shared toothbrushes or razors or 
having had sex with multiple partners during service.  

There is, then, no objective evidence demonstrating that 
chronic hepatitis, whether characterized as type B or type C, 
was present during service, and hence no basis for a grant of 
direct service connection for chronic hepatitis.  
Additionally, medical records from private physicians relate 
only to postservice treatment of chronic hepatitis, including 
a liver transplant necessitated by end-stage liver disease 
from hepatitis C.  However, these records do not contain 
medical opinion linking chronic hepatitis to any event or 
occurrence of the veteran's military service.  

The veteran has identified two experiences or activities that 
he alleges as risk factors for hepatitis C.  First, he 
contends, most particularly, that he developed chronic 
hepatitis during service, while stationed in Germany, when he 
was a kitchen worker.  He maintains that five or six other 
kitchen workers were sent home, after becoming terminally ill 
with hepatitis.  He asserts that he was infected by these 
individuals and that the initial phase of the illness 
manifested itself during service as flu-like symptoms.  
Second, he contends that he may have contracted chronic 
hepatitis from the vaccination guns used to administer shots 
to recruits at service entrance.  

The two inservice experiences or activities mentioned above, 
that the veteran claims are the sources of his hepatitis C 
necessitating a liver transplant, are not recognized risk 
factors for hepatitis.  In this case, a review of service 
medical records provides no evidence of any of the recognized 
hepatitis C risk factors.  See, M21-1, paragraph C (April 17, 
2001) and RO letter dated August 6, 2002.

Here, the veteran's unsubstantiated lay assertion is the only 
evidence linking chronic hepatitis to military service.  
There is no indication from the record that the veteran has 
medical training or expertise.  As a lay person, he is not 
competent to offer a medical opinion regarding the diagnosis 
or etiology of a disorder.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

For the reasons discussed above, the claim for service 
connection for chronic hepatitis must be denied.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against the appellant's 
claim, that doctrine is not applicable in the current appeal.  
38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).  38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1991). 


ORDER

Service connection for hepatitis C is denied.



____________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


